NO. 07-06-0279-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MARCH 20, 2007
______________________________

IN THE INTEREST OF A. N. B., A CHILD
_________________________________

FROM THE 349TH DISTRICT COURT OF ANDERSON COUNTY;

NO. 349-5615; HONORABLE PAM FOSTER FLETCHER, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER
	Appellant, Sheila K. Barnes, appeals an order allowing appellant's attorney to
withdraw.   
	Currently pending in the United States Bankruptcy Court for the Northern District of
Texas (Abilene), #03-10337-rlj13, is a bankruptcy proceeding wherein appellant is the
debtor.  
	Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is
suspended.  For administrative purposes, the appeal is removed from the docket and
abated.  Any documents filed subsequent to the bankruptcy petition will remain pending
until the appeal is reinstated.  The appeal will be reinstated upon proper showing from the
United States Bankruptcy Court for the Northern District of Texas that the stay has been
lifted and a request for specific action by this Court.  Tex. R. App. P. 8.3(a).  
	Accordingly, the appeal is abated.  

							Per Curiam

 

 back to the trial court because the motion to
dismiss was erroneously filed in that court and the withdrawal did not include the signature
of appellant as required by Rule of Appellate Procedure 42.2 for a voluntary dismissal in
a criminal case.  Furthermore, although we had requested by letter that counsel for
appellant file a motion to dismiss with the clerk of this court, no such motion was filed.  We
therefore requested the trial court to determine whether appellant wished to continue to
prosecute his appeal.  
	We have since received findings of fact and conclusions of law from the trial court
and a transcript of the proceeding held in that court.  The record shows that, since the date
that appellant filed his motion to dismiss his pro se notice of appeal, he was indicted on
another charge arising out of the same incident, and the State agreed to dismiss that
charge in exchange for appellant dismissing the appeal that is currently before this court. 
Appellant affirmed on the record that he wished to accept the State's offer, and it was his
intent to withdraw his notice of appeal.    
	We have the authority, pursuant to Rule 2 of the Rules of Appellate Procedure, to
suspend the operation of Rule 42.2(a) for this appeal only, and find that appellant has
voluntarily dismissed his appeal by virtue of his testimony during the hearing and despite
his lack of compliance with that rule.  See Conners v. State, 966 S.W.2d 108, 110-11
(Tex.App.--Houston [1st Dist.] 1998, pet. ref'd).  Therefore, because the record shows
appellant no longer wishes to pursue his appeal, it is hereby dismissed.

 John T. Boyd
							 Chief Justice

Do not publish.